Smith, J. These were actions by overseers or managers of plantations to enforce laborer’s liens for their wages. The defendants in bolh cases were A. G. Shelton & Co., the plaintiff’s employers, and Estes, Doan & Co., the purchasers of the crops. Estes, Doan & Co., demurrered to the complaint because the services rendered were not such as are contemplated by the statutue, giving laborers a lien upon he production of their labor; and, 2. The contracts upon which the labor was performed were for a longer period than one month and the same were not acknowledged and filed as required by law. The demurrers were sustained and the plaintiffs declining to amend, final judgments were rendered discharging Estes, Doan & Co.  Laborer’s Lien. The laborer’s lien law (Gantt’s Dig., Secs. 4079-97) has been construed by this court in Dana v. M. O. & R. R. R. Co., 27 Ark., 564 and Taylor, Radford & Co. v. Hathaway, 29 Id., 597. In these cases it was adjudged that the act, providing as it does for a remedy summary in its character and contrary to the course of the common law, must receive a strict construction ; and that the claimant of the lien must bring himself strictly within the terms of the Act. The plaintiff must perform manual labor and there must be some product of his labor to which the lien must attach. “ An overseer is one who is employed not to labor himself, but to overlook and direct the labor of those who are employed to do the manual work of planting, cultivating and gathering a crop, and it would be a confusion of terms to call such a person a laborer.” Isbell v. Dunlap, 17 S. C., 581; Whitaker v. Smith, 81 N. C. 340. Same case 31 Am. Rep., 503.  Farm overseer not íí laborer. We n«ed not consider the record cause of demurrer. That involves the question whether the Act of July 23, 1868 is repealed by implication by the Labor Act of March 6th,' 1875. A farm overseer is not a laborer within the meaning of said Acts. The affirmance of these judgments is without predjudice to the right of the plaintiffs to proceed against their employers for a personal judgment. No service appears to have been had upon A. G. Shelton & Co., nor did they enter an appearance. Affirmed.